REASONS FOR ALLOWANCE
Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-12 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
One of relevant prior art references, Kaushik et al. (US 20150138957) discloses an equal cost multipath (ECMP) routing strategy where table module changes communication path tables in the bridge network to indicate that any paths including the failed link are inactive. The failed paths are indicated by setting the status of the path to inactive.


Another of the relevant prior art references, Zheng et al. (US 20150029855) discloses equal cost multipath (ECMP) routing where if there is at least one valid Equal-cost multi-path (ECMP) associated with an address of the destination node in a forwarding table, the member device routes the received traffic to the destination node through the at least one valid ECMP path. Otherwise, the member device selects at least one other member device of the stacking system for routing the received traffic, updates an ECMP path associated with the address of the destination node in the forwarding table to a stacking link connecting the member device with the selected at least one member device, and transmits the received traffic to the selected at least one member device.

Another of the relevant prior art references, Power et al. (US 20200186460) discloses detecting the link fault, distinguish network traffic that uses the faulty link and forward the distinguished network traffic. In response to detecting the link fault, network traffic that uses the faulty link is distinguished and the distinguished network traffic is forwarded. Applicable backup links are activated, and the distinguished traffic is redirected using an activated backup link for the faulty link.

Another of the relevant prior art references, D'Souza et al. (US 20160241463) discloses an equal cost multipath (ECMP) routing where when there is a failure (e.g., first network device is down), FIB causes FRR NH to switch to SNH to start using the forwarding information included in SNH for forwarding IP traffic associated with prefixes towards second network device via backup path.
As per claims 1-12, the cited prior art, either alone or in combination, fails to teach the claimed features of:
wherein the equal cost multipath table comprises a first ECMP index of a first path group, a first path group identifier corresponding to the first ECMP index, a second ECMP index of a second path group, and a second path group identifier corresponding to the second ECMP index; the second path group is a standby path group of the first path group; and a valid path group identifier corresponding to a particular path group indicates that the particular path group comprises an available path; and an invalid path group identifier corresponding to the particular path group, indicates that the path group does not comprise an available path; and 
setting the first path group identifier corresponding to the first ECMP index to be invalid in the ECMP table in response to determining that all paths in the first path group have failed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464